Mr. Justice O’Connor dissenting: I am constrained to dissent from my brethren in this case. In 1911,' Dr. Gr. Frank Lydston presented a petition for an information in the nature of a quo warranto to the State’s Attorney of Cook county and requested him to sign it. The petition stated the facts substantially the same as they appear in the instant case. The State’s Attorney refused to sign the petition, and thereupon Dr. Lydston filed a petition for a writ of mandamus to compel him to do so. A demurrer was sustained to the petition for mandamus and it was dismissed. An appeal was. taken to another division of this court, where by a divided court the judgment was reversed and the cause remanded. People v. Hoyne, 182 Ill. App. 42. Thereupon, by agreement of counsel, it was stipulated that appellees in that case should stand by their demurrer so that a decision might be had by the Supreme Court. The order reversing and remanding the cause was set aside, the demurrer was overruled and final judgment entered in this court awarding a peremptory writ of mandamus commanding the State’s Attorney to sign the petition. The case was taken to the Supreme Court, and it was there held that this court was without jurisdiction to enter the judgment appealed from, and it was reversed and the cause remanded to this court with directions to remand the cause to the trial court in accordance with the opinion of this court. The merits of the controversy were in no way passed upon by the Supreme Court; the only question considered was one of practice. People v. Hoyne, 262 Ill. 82. After the mandate of this court was filed, the demurrer was overruled, in accordance with the decision of this court. The State’s Attorney elected to stand by his demurrer, and a final judgment was entered awarding a peremptory writ of mandamus commanding him to sign and file the petition. He appealed to this court, where the judgment of the trial court was affirmed. People v. Hoyne, 195 Ill. App. 51. Thereafter a petition for certiorari was denied bv the Supreme Court. Pursuant to the decision of this court, the State’s Attorney signed and filed the petition for leave to 'file an information in the nature of a quo warranto. Leave was granted and the information filed. The defendants demurred to the information, the demurrer was sustained, the information dismissed, and this appeal followed. I am of the opinion that the law governing this case was declared by the former decisions of this court and the action of the Supreme Court in denying certiorari. It is true that the defendants in this case were not before the court in the former proceedings, and therefore what was there said and done could not be res adjudicóla against them. People v. Wayman, 256 Ill. 151. But the principles of law governing the controversy were carefully considered and discussed and necessarily determined by this court, and the Supreme Court by denying certiorari made the judgment of this court, under section 121 of the Practice Act (J. & A. jf 8658), final. And while such denial by the Supreme Court is not necessarily an approval of the reasons given in the opinion of this court for its judgment, yet it is an approval of the conclusions reached. Soden v. Claney, 269 Ill. 98. In the petition for the writ of mandamus against the State’s Attorney, two questions were involved: (1) Whether the trustees of the American Medical Association, an Illinois corporation not for pecuniary profit, could be elected outside of this State; and (2) could the by-laws of the association lawfully provide for the election of trustees by delegates instead of by members. The petition for mandamus sought to compel the State’s Attorney to sign a petition for leave to file an information in the nature of a quo warranto, whereby it sought to oust certain trustees of the American Medical Association on the ground that they were illegally acting as such, for the reasons that the election took place outside of Illinois, and was held by delegates in place of by members. If neither of these grounds would invalidate the election of the trustees, then the petition for mandamus against the State’s Attorney would not lie. People v. Healy, 231 Ill. 629. It was therefore necessary to pass on these two contentions. In the Healy case, supra, the trial court sustained a demurrer of the State’s Attorney to a petition of the People on the relation of certain parties claiming to be members of the Board of Education of Chicago, praying for a writ of mandamus against the State’s Attorney commanding him to sign and file a petition for leave to file an information in the nature of a quo warranto on behalf of the People on the relation of the same parties, against certain other persons, calling upon the latter to show by what authority they claimed to be members of the Board of Education of Chicago. In deciding the question, the Supreme Court said there were two questions involved: First, whether the State’s Attorney was possessed of an uncontrolled discretion to file or refuse to file the petition; and second, whether the mayor of Chicago had power to remove from office members of the Board of Education. The court there said (634): “If the State’s Attorney has such discretion he cannot be coerced by the writ of mandamus, and if the mayor has such power the writ in this case would not be awarded, for the reason that the object sought would be unattainable and the writ useless.” And continuing the court said (635): “The second question has been exhaustively argued by counsel on both sides and must necessarily be decided for the reasons above stated.” The court there held that the State’s Attorney did not have an arbitrary and uncontrolled discretion, and that the mayor did not have the power to remove members of the Board of Education. And while in that case the parties directly interested, viz., the members of the Board who were sought to be ousted, were not before the court, yet the law governing their appointment and removal was necessarily determined. So also in the instant case, the law governing the election of trustees of the-American Medical Association was necessarily determined by this court on the former appeals, and when the Supreme Court denied certiorari it was, in effect, an approval of the judgment of this court. In the Soden case, supra, the court said (101): “By section 121 of the Practice Act (J. & A. jf 8658) the judgments or decrees of the Appellate Court are made final in all cases except those wherein appeals and writs of error are specifically required by the constitution to be allowed from the Appellate Courts to the Supreme Court, or in cases where certificates of importance are allowed by the Appellate Court, or in cases which the Supreme Court may require to be certified to it by certiorari or otherwise. The denial by this court of a petition for certiorari in a case not required by the constitution to be reviewed by this court and where a certificate of importance has not been issued • by the Appellate Court makes the judgment of the Appellate Court in that case final. It does not follow that such a denial of a petition for the writ of certiorari is an approval of the reasons upon which the Appellate Court bases its' judgment, but it is an approval of the conclusion reached, and is therefore, in effect, an affirmance of the judgment. ’ ’ I am therefore of the opinion that the action of the Supreme Court in denying the petition for a writ of certiorari was, in effect, an affirmance of the judgment of this court, and that we should follow the law as laid down in the former decisions of this court. The petition now before us is identical with the petition which was before this court on the former appeals, except the substitution of the names of three different trustees who were elected subsequent to the filing of the first petition. The briefs, arguments, authorities cited, and the points now urged are the same as the briefs, arguments, authorities cited and the points urg’ed on the former appeals. So that it conclusively appears, and it is undisputed, that the case was thoroughly presented to this court on the former' appeals and to the Supreme Court on the petition for a writ of certiorari. In the majority opinion the federal statute concerning the issuance of the writ of certiorari by the Supreme Court of the United States is referred to and a portion of the opinion of that court by Mr. Justice Brewer in the case of Forsyth v. City of Hammond, 166 U. S. 506, is quoted, where it is said: * “It is evident that it is solely questions of gravity and importance that the Circuit Courts of Appeal should certify to us for instruction; and that it is only when such questions are involved that the power of this court to require a case in which the judgment and decree of the Court of Appeals is made final, to be certified, can be properly invoked.” And the argument is made that because our statute is somewhat similar to the federal statute, by analogy it is only where there are questions of “gravity and importance” involved that our Supreme Court will issue the writ. With this I cannot agree, for it is a matter of common knowledge that at every term of the Supreme Court of this State writs of certiorari are awarded where no such questions are involved; but it appears that the only questions before our Supreme Court on application for the writ is the correctness of the decision of the Appellate Court, and that where the Supreme Court is of the opinion that the decision of the Appellate Court is wrong or involved in considerable doubt, the writ issues. Moreover this argument is directly contrary to the interpretation of the statute by the Supreme Court in the Soden case, supra. In an article by Mr. Chief Justice Carter of the Supreme Court of Illinois, in the November, 1917, issue of the Illinois Law Review, the Illinois certiorari law is discussed and the method pursued by the Supreme Court of this State in passing on petitions for certiorari is clearly and exhaustively .set forth. The number of petitions filed for the different periods is stated, and it is said that 186 of such petitions were filed in .the Supreme Court from July 1, 1916, to July 1, 1917, and that from one-fourth to one-third of the number filed were allowed each year. The Chief Justice there said (p. 239): “The practice of the court is always to allow a petition in any case in which a considerable number of the judges are in doubt whether the case was decided rightly in the trial court.” And from a reading of the entire article it is clear that each petition is carefully considered upon the merits with a view to determining whether the Appellate Court has reached the right result between the litigants, and where the Supreme Court agrees with the result the writ is denied; but where the Supreme Court disagrees, or a considerable number of the judges are in doubt on that question, the writ is awarded. In my opinion, therefore, there is no escape from the conclusion that the law governing the instant case has been passed upon by the Supreme Court; however, if the question of statutory construction were open for our consideration, I would be inclined to agree with the reasoning of the majority opinion.